Citation Nr: 1755917	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell. Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to July 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In March 2008, February 2013, and March 2017, the Board remanded the claim for further development.  The Board notes that the March 2017 remand included the issues of entitlement to service connection for both right and left knee disorders.  In an August 2017 rating decision, the RO granted entitlement to service connection for a right knee disorder.  The issue of entitlement to service connection for a left knee disorder has now been returned to the Board for further adjudication.

In December 2016, the Veteran testified before the undersigned at a Video Conference hearing.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder.  He is currently service-connected for a right knee disorder.  See August 2017 Rating Decision.

In April 2017, the RO obtained a medical opinion concerning the Veteran's right and left knee disorders.  After reviewing the claims file, the examiner determined that the left knee disorder was less likely than not etiologically related to service.  The examiner did not, however, opine as to whether the left knee disorder was aggravated by the service-connected right knee disorder.  During the December 2016 Board hearing, the Veteran and his representative specifically raised the issue of whether the left knee disorder was secondary to the right knee disorder.  Therefore, the April 2017 medical opinion is inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder VA treatment records since August 2017.

2. After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, specifically including his right knee disorder, has caused or aggravated beyond the normal progress of the Veteran's left knee disorder?  In answering the question, the examiner must address the Veteran's December 2016 Board testimony that right knee pain causes him to place more weight on his left knee to compensate for his right knee.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

